Title: John Adams to the president of Congress, 22 June 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague June 22. 1784
        
        If my Memory does not deceive me, I have heretofore transmitted to Congress, the Advice of some of the foreign Ministers here, that

the United States in Congress assembled, Should write a Letter to each of the Sovereigns of Europe, informing them of the compleat Establishment of their Independance.
        Lately in seperate Conversations, with the Ministers of the two Empires, and the King of Sardinia they all repeated this Advice. They Say that this is the Rule: the Practice: and that the Precedents are uniform. The Empress of Russia, did it, lately, when She ascended the Throne. They add, that this is the precise point of Time, now that the Ratifications of the definitive Treaty of Peace are exchanged, which is most proper to make the Communication, and that their Courts expect it from Congress.
        Congress no doubt will write an elegant Letter upon the Occasion, but it would, in substance, be sufficient to say, that on the 4. of July 1776, they found it necessary to declare themselves, a Sovereign State; that they have Since entered into Treaties with Several Powers of Europe, particularly a Treaty of Peace with the King of Great Britain, wherein that Crown has acknowledged formally and Solemnelly, their Sovereignty, and that it is their desire to live in good Intelligence and Correspondance with all the Sovereigns of Europe, and of all other Parts of the World, and with the one addressed in particular, and that there may be Friendship and Harmony between their respective Citizens and Subjects
        These Letters may be transmitted to all or any of your Ministers in Europe, to be by them communicated, through the foreign Ministers at the Court where they reside, or they may be transmitted directly. if Congress are at a Loss for the Titles of any Sovereign, they may leave a Blank to be filled by the Minister to whom the Letter is sent for Communication.
        The Answers which will be respectfully given to these Letters, will prevent many Questions, Discussions and Chicaneries: because that orders will then be given to all Ambassadors Governors, Generals Admirals &c to treat all Americans, Citizens of the United States according to their Characters.
        With great Respect, I have the / Honour to be, Sir, your most / obedient and most humble / Servant
        
          John Adams
        
      